Mr. Justice Kiley delivered the opinion of the court. This is an appeal from an order dismissing defendant’s petition to vacate a divorce decree. No brief was filed by plaintiff in this court. The record discloses the decree was entered November 12, 1940 in favor of plaintiff, providing alimony and attorneys’ fees for defendant in accordance with a stipulation entered into by the parties. Defendant’s cross-complaint was, on motion of defendant’s counsel, withdrawn. The decree discloses that Blaine Gr. Alston of the firm of Ellis & Westbrooks represented defendant at the trial, and at his suggestion in open court, a provision of the stipulation was modified. The decree disposed of the questions of divorce, custody of the child of the parties, and defendant’s alimony rights and attorneys’ fees. July 26, 1941, a petition was filed by defendant’s sister and “Guardian,” represented by Ellis & West-brooks, seeking to vacate the decree on the ground that defendant was incompetent when the stipulation was signed and her condition known to plaintiff, but unknown to her attorneys; and the petition seeks a hearing on the merits, claiming financial provisions were inadequate; a modification of those provisions and attorneys’ fees. Plaintiff moved to strike the petition on the ground that the court had no jurisdiction to vacate the decree “after term time.” The trial court sustained the motion to dismiss. No grounds are set forth in the petition to vacate which would justify the court in setting aside, in September of 1941, a decree entered in November, 1940. Sim v. Sim, 247 Ill. App. 321. The order appealed from is affirmed. Order affirmed. Burke, J., concurs. Hebel, P. J., took no part.